UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2011 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 11, 2011, Minerals Technologies Inc. (the “Company”) issued a press release announcing that William J.S. Wilkins, Senior Vice President and Managing Director of Minteq, had resigned from the Company effective March 11, 2011. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated into this Item 5.02 by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated March 11, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title: Vice President, General Counsel and Secretary Date:March 11, 2011 MINERALS TECHNOLOGIES INC. EXHIBIT INDEX Exhibit No. Subject Matter 99.1 Press Release dated March 11, 2011
